
	
		I
		112th CONGRESS
		2d Session
		H. R. 4943
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. LaTourette
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures of alkali
		  metal phenate, mineral oil, and p-Dodecylphenol.
	
	
		1.Mixtures of alkali metal
			 phenate, mineral oil, and p-Dodecylphenol
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of alkali metal phenate, mineral oil, and
						p-Dodecylphenol (provided for in subheading 3811.21.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
